DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 21-22 are canceled.
Drawings
With respect to the drawings, Applicant has amended the reference number to 923 for “instructions” (i.e. software) in Fig. 9. Applicant has also amended Para. 0066 of the specification to correct the reference numbers for the following: alphanumeric input device, user interface (UI) navigation device, and one or more sensors 921. Therefore, the drawing objections have been withdrawn. The replacement drawing(s) have been entered.
Specification
With respect to the specification, Applicant has amended the specification to include a “Brief Summary of the Invention” section and Applicant has amended Para. 0034 to correct for minor informalities. Therefore, the objections have been withdrawn. The amended specification has been entered.
Election/Restrictions
Claims 5-17 and 19-20 have been rejoined since the independent claims are allowed. Therefore, the restriction requirement has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or 
Authorization for this examiner’s amendment was given in an interview with David D’Zurilla on 10/20/2021.
The application has been amended as follows: 
In the claims:
Claims 5-17 and 19-20 have been rejoined.
Claim 1 (Currently Amended) A process comprising:
	receiving into a computer processor a digital image;
	determining expected locations of non-standard pixels in the digital image;
	determining a feature for evaluating the non-standard pixels;
	measuring the feature in pixels of the digital image that are located at the expected locations of non-standard pixels;
	evaluating a statistical measure of the feature in pixels of the digital image that are located at the expected locations of non-standard pixels; and
	assessing a probability that the digital image includes a manipulated portion, based on the statistical measure;
wherein the non-standard pixels comprise a focus pixel or a dual pixel.
Claim 18 (Currently Amended) A process comprising:
	  receiving into a computer processor a digital video;
	  determining expected relative locations of non-standard pixels in the digital video;
	  determining a feature for evaluating the non-standard pixels;
	  measuring the feature in pixels of frames of the digital video;
	  evaluating a statistical measure of the feature in pixels of the digital video frame; and
	  estimating a vertical shift and a horizontal shift of the digital video frame relative to a second video digital frame;
wherein the non-standard pixels comprise a focus pixel or a dual pixel.
Claim 21 (Canceled)
Claim 22 (Canceled)
(End of Amendment)
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to the claims, the Examiner agrees with the applicant’s remarks filed on October 13, 2021, pages 14-15. The Applicant further amended independent claims 1 and 18 to include the following limitation: “wherein the non-standard pixels comprise a focus or a dual pixel.” This limitation is not taught in the prior art of record. Therefore, the claims are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        

11/9/2021